United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                 
No. 01-3036                                            September Term, 2001
                                           Filed On: January 15,
2002 [650770] 
United States of America,
          Appellee

v.

Chaka Toure Hutchinson,
          Appellant
                                
                                
                                
             On Appellant's Petition for Rehearing
                                
                                


     Before: Edwards, Rogers and Tatel, Circuit Judges.


                           O R D E R

     Upon consideration of the appellant's petition for
rehearing, it is

     ORDERED that the court's opinion filed on November 6, 2001
be amended as follows:

          Page 10: In the last paragraph, strike the phrase
"further factual development about the 'WALES' check, and." 
Thus, the last paragraph is to read:

          Accordingly, we remand the case to the district
     court for a determination whether retention of
     Hutchinson's identification for the purpose of running
     the "WALES" check was related to the purpose of the
     stop or caused the stop to go on for too long, thereby
     tainting the evidence and statements obtained by the
     police after the attempted "WALES" check.

It is

     FURTHER ORDERED that appellant's petition for rehearing be
granted.


                                        FOR THE COURT:
                                        Mark J. Langer, Clerk
                                        
                                    BY:
                                        
                                        Deputy Clerk